John A. Fogleman, Justice, dissenting. In view of the fact that the majority is departing from a well-established rule of construction in adoption cases, I must respectfully dissent. In Minetree v. Minetree, 181 Ark. 111, 26 S. W. 2d 101, this court stated that the proceeding to adopt a child as an heir was unknown to the common law and exists in this state only as a special statutory proceeding, relying upon the authority of Morris v. Dooley, 59 Ark. 483, 28 S. W. 30. In determining the validity of an adoption proceeding there involved, we said: “* * * As said in O’Connor v. Patton, supra, ‘The right of inheritance as such is conferred in our state upon a stranger in blood only by pursuing the special statutory proceeding for adoption’; and we think the statute should be strictly construed as against the adopted child, ‘because it is in derogation of the general law of inheritance, which is founded on natural relationship, and is a rule of succession according to nature which has prevailed from time immemorial.’ ” Although that holding was sharply criticized in a dissenting opinion and the doctrine had previously been criticized in Morris v. Dooley, supra, this court followed and declined to overrule the decision in Minetree in Pardo v. Creamer, 228 Ark. 746, 310 S. W. 2d 218. There are significant portions of the adoption statute which preclude the result reached by the majority if the rule as to strict construction of the statute is followed. The statute provides that from the date of the temporary decree the child shall to all legal intents and purposes be the child of the petitioner. Ark. Stat. Ann. § 56-108 (1947). Nothing whatever is there said relative to rights of inheritance. The statute then provides that upon the entry of the final decree of adoption, the person adopted shall have every legal right, privilege and obligation and relation in respect to education, maintenance and the rights of inheritance to real estate or the distribution of personal estate on the death of the adopting parents as if born to them in legal wedlock. Ark. Stat. Ann. § 56-109 (1947). The difference in the language of the two sections is striking. We must, and should, upon a strict construction of the act against the “adopted” child, presume that the legislature had some intention and purpose in stating the rights of inheritance growing out of the entry of the final decree but not stating any right of inheritance upon the entry of the temporary decree. If the majority construction is correct, then the adoption of § 56-109, and particularly subsection (c), was a vain and useless action by the General Assembly. There is another significant provision of the statute. After six months from the entry of the temporary decree, the petitioner may apply for a final decree. This provision certainly properly makes the entry of the final decree depend upon the option of the adopting parent. There is nothing whatever to indicate that this option may be exercised by the personal representative of the adopting parent after his death. Certainly this option should not be exercised by a personal representative who is also the natural parent of the children who would be benefited by the final decree being entered. It is certain that the legislature intended that the temporary decree effect a temporary adoption for experimental purposes. Provision is made for hearing upon any objections made to the adoption. But this hearing certainly can never be held unless the prospective adopting parent petitions for the final decree. Obviously, a parent who intended to adopt children might well find that making the adoption final was inadvisable because of any number of matters occurring in the intervening period. Most of all, this person might during the experimental period find that he was not particularly suited to be a parent or that the child was not particularly adaptable to his home. I find nothing in any of the cases cited in the majority opinion that reaches the point involved here or that would lead to the construction given to the statute by the majority. Certainly they do not overrule the Minetree case. I would reverse the judgment of the probate court. Byrd, J., joins in this dissent.